 1
 2
 3
 4                                           JS-6
 5
 6
 7
 8                      IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     RONNIE KEITH HARRELL,                          Case No. 2:19-cv-00101-CJC-KK
12
                                       Plaintiff, [PROPOSED] ORDER
13
                  v.
14
15   T. BEMILLER, et al.,
16                                  Defendant.
17
18        Plaintiff Ronnie K. Harrell is appearing pro se in this civil-rights action
19   pursuant to 42 U.S.C. § 1983.
20        The parties filed a stipulation to dismiss this action with prejudice pursuant to
21   Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
22        Rule 41(a)(1)(A)(ii) provides, in pertinent part, that, “the plaintiff may dismiss
23   an action without a court order by filing . . . a stipulation of dismissal signed by all
24   parties who have appeared.” A voluntary stipulation to dismiss an action pursuant
25   to Rule 41(a)(1)(A)(ii) automatically terminates the action without operation of a
26   court order. Black Rock City, LLC v. Pershing Cty. Bd. Of Comm’rs., 637 F. App’x
27   488 (9th Cir. 2016) (citing Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d
28   1074, 1077 (9th Cir. 1999)).

                                                1
 1        In this case, Plaintiff and counsel for Defendant T. Bemiller have signed and
 2   dated a stipulation to dismiss this action, and filed it with the Court. In light of the
 3   parties’ stipulation for voluntary dismissal, this action is terminated by operation of
 4   law without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). All
 5   pending deadlines are terminated. Each party is to bear its own litigation costs,
 6   fees, and expenses of any type, including attorney’s fees.
 7        The Clerk of the Court is hereby directed to close this case pursuant to the
 8   parties’ stipulation.
 9        IT IS SO ORDERED.
10
11   Dated: February 3, 2020                        _____________________________
                                                    The Honorable Kenly Kiya Kato
12                                                  United States Magistrate Judge
13
14   LA2019501933
     54079891.docx
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
